Name: Commission Regulation (EEC) No 1835/82 of 6 July 1982 fixing for the last time the amount of aid for oil seeds set provisionally since 1 February 1982
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 202/20 Official Journal of the European Communities 9 . 7. 82 COMMISSION REGULATION (EEC) No 1835/82 of 6 July 1982 fixing for the last time the amount of aid for oil seeds set provisionally since 1 February 1982 tion fixing the monthly increases in the target price and in the intervention price for oil seeds valid for the 1982/ 1983 marketing year ; Whereas, by its Regulations (EEC) No 1418/82 of 18 May 1982 (2i) and (EEC) No 1419/82 of 18 May 1982 (26), the Council fixed, for the 1982/83 marketing year, the target prices and the monthly increases in the target price and in the intervention price for oil seeds respectively ; whereas, following this fixing, its has become apparent that it is necessary to alter the amounts of aid fixed provisionally, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 27 (4) thereof, Whereas in Regulations (EEC) No 227/82 of 29 January 1982 (3), (EEC) No 307/82 of 9 February 1982 (i (EEC) No 354/82 of 16 February 1982 Q, (EEC) No 422/82 of 24 February 1982(0, (EEC) No 473/82 of 26 February 1982 Q, (EEC) No 515/82 of 4 March 1982 (8), (EEC) No 565/82 of 10 March 1982 (9), (EEC) No 617/82 of 17 March 1982 (10), (EEC) No 692/82 of 25 March 1982 ("), (EEC) No 748/82 of 31 March 1982 (12), (EEC) No 833/82 of 7 April 1982 (13), (EEC) No 872/82 of 15 April 1982 (14), (EEC) No 915/82 of 21 April 1982 (15), (EEC) No 1016/82 of 30 April 1982 (16), (EEC) No 1084/82 of 6 May 1982 (17), (EEC) No 1139/82 of 13 May 1982 (18), (EEC) No 1225/82 of 19 May 1982 (19), (EEC) No 1276/82 of 26 May 1982 (20), (EEC) No 1318 /82 of 28 May 1982 (21 ), (EEC) No 1444/82 of 8 June 1982 (22), (EEC) No 1491 /82 of 10 June 1982 (23) and (EEC) No 1514/82 of 14 June 1982 (24), the Commission fixed provisionally the amount of aid for oil seeds ; whereas this provi ­ sional fixing was made necessary by the absence of the Regulation fixing the target prices and of the Regula ­ HAS ADOPTED THIS REGULATION : Article 1 The amounts of aid in the case of advance fixing for colza and rape seed appearing in the Annexes to Regulations (EEC) No 227/82, (EEC) No 307/82, (EEC) No 354/82, (EEC) No 422/82, (EEC) No 473/82, (EEC) No 515/82, (EEC) No 565/82, (EEC) No 617/82, (EEC) No 692/82, (EEC) No 748/82, (EEC) No 833/82, (EEC) No 872/82 and (EEC) No 915/82, and in the case of colza, rape and sunflower seeds appearing in the Annexes to Regulations (EEC) No 1016/82, (EEC) No 1084/82, (EEC) No 1139/82, (EEC) No 1225/82, (EEC) No 1276/82, (EEC) No 1318/82, (EEC) No 1444/82, (EEC) No 1491 /82 and (EEC) No 1514/82 shall , as from the date of entry into force of each of these Regulations, be fixed finally at the amounts listed in the table annexed hereto . (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 162, 12 . 6 . 1982, p . 6 . 3) OJ No L 22, 30 . 1 . 1982, p . 46 . *) OJ No L 37, 10 . 2. 1982, p. 21 . 5) OJ No L 45, 17 . 2. 1982, p . 16 . 6) OJ No L 54, 25 . 2 . 1982, p . 31 . ^ OJ No L 56, 27 . 2. 1982, p . 54 . 8) OJ No L 62, 5 . 3 . 1982, p . 10 . ») OJ No L 67, 11 . 3 . 1982, p . 26 . 10) OJ No L 74, 18 . 3 . 1982, p . 22. n) OJ No L 80, 26. 3 . 1982, p. 12. 12 OJ No L 86, 1 . 4 . 1982, p . 44 . Article 2 ( 13) OJ No L 95, 8 . 4 . 1982, p . 19 . ( 14) OJ No L 101 , 16 . 4 . 1982, p . 34 . (15) OJ No L 108 , 22. 4. 1982, p . 23 . M OJ No L 118 , 1 . 5 . 1982, p . 41 . ; 17) OJ No L 125, 7. 5 . 1982, p . 28 . (' ¢) OJ No L 132, 14. 5 . 1982, p . 35 . ( ,9) OJ No L 141 , 20 . 5 . 1982, p . 54. (20) OJ No L 148 , 27. 5 . 1982, p. 25 . (") OJ No L 150, 29 . 5 . 1982, p . 33 . (22) OJ No L 158, 9 . 6 . 1982, p . 22. (") OJ No L 160, 11 . 6 . 1982, p . 24. f24) OT No L 168 , 15 . 6 . 1982, p . 25 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (25) OJ No L 162, 12. 6 . 1982, p . 14. H OJ No L 162, 12. 6 . 1982, p. 15 . 9 . 7 . 82 Official Journal of the European Communities No L 202/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 July 1982. For the Commission Poul DALSAGER Member of the Commission No L 202/22 Official Journal of the European Communities 9 . 7 . 82 ANNEX A. Amount of the subsidy for colza and rape seed (ECU/100 kg) Regulation (EEC) No Date subsidy enteredinto force Amount of the subsidy in the case of advance fixing for the month of : July 1982 August 1982 September 1982 October 1982 November 1982 227/82 1 February 1982 20-204 307/82 10 February 1982 20-587 354/82 17 February 1982 20-437 422/82 25 February 1982 20-915 473/82 1 March 1982 21-140 21-140 515/82 5 March 1982 21-067 21-067 565/82 11 March 1982 21-987 21-987 617/82 18 March 1982 21-987 21-987 692/82 26 March 1982 20-982 20-982 748/82 1 April 1982 21-011 21-478 21-971 833/82 8 April 1982 21-311 21-261 21-754 872/82 16 April 1982 20-459 20-258 20-751 915/82 22 April 1982 20-659 20-459 20-952 1016/82 1 May 1982 20-358 19-861 20-740 21-233 1084/82 7 May 1982 19-788 19-788 20-281 20-578 1139/82 14 May 1982 20-336 20-548 20-801 21-294 1225/82 20 May 1982 20-000 20-000 20-369 20-862 1276/82 27 May 1982 20-028 20-232 20-725 21-458 1318/82 1 June 1982 20-328 20-548 21-041 21-554 22-047 1444/82 9 June 1982 20-518 20-522 20-869 21-666 22-159 1491 /82 11 June 1982 21-435 21-435 21-726 22-219 22-811 1514/82 15 June 1982 19-534 19-534 20-233 20-428 20-921 B. Amount of the subsidy for sunflower seed (ECU/100 kg) Regulation (EEC) No Date subsidy enteredinto force Amount of the subsidy in the case fixing for the month of of advance August 1982 September 1982 October 1982 748/82 1 April 1982 833/82 8 April 1982 872/82 16 April 1982 915/82 22 April 1982 1016/82 1 May 1982 23-396 1084/82 7 May 1982 24-230 1139/82 14 May 1982 24-841 1225/82 20 May 1982 25-033 1276/82 27 May 1982 25-263 1318/82 1 June 1982 25-339 26-514 1444/82 9 June 1982 24-944 26-679 1491 /82 11 June 1982 24-597 26-265 1514/82 15 June 1982 24-597 24-597 26-265